DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recovered item is configured to directly engage the new item via a connection interface” in Claim 1, “recovered item is configured to directly engage the new item via the connection interface to perform a step in the medical procedure” in Claim 2, “recovered item is configured to directly engage the new item via a connection interface to place the new item at a surgical site” in Claim 3, “directly engage the first medical device via a connection interface” in Claim 11, “via the connection interface to perform a step in the medical procedure” in Claim 13, and “via the connection interface to implant the first medical device at a surgical site” in Claim 14 specifically in the product embodiments of Figures 12-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claim 1, the limitation “the recovered item is configured to directly engage the new item via a connection interface” was not described in the specification. Applicant 
In reference to Claim 2, the limitation “recovered item is configured to directly engage the new item via the connection interface to perform a step in the medical procedure” does not appear to be described in the specification specifically regarding the product embodiment of the specification. Clarification is respectfully requested. Furthermore “to perform a step in the medical procedure” is treated as a functional limitation and as long as the prior art is capable of performing a step in a medical procedure, in this case any procedure, the prior art meets the claimed functional limitation. Furthermore, it appears that Applicant is attempting to limit the claims by product-by-process limitation and a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).
In reference to Claim 3, the limitation “recovered item is configured to directly engage the new item via the connection interface to perform a step in the medical procedure” in Claim 3 does not appear to be described in the specification specifically regarding the product embodiment of the specification. Clarification is respectfully requested. Furthermore “to implant the first medical device at a surgical site” is treated as a functional limitation and as long as the prior art is capable of being used at an unclaimed surgical site, the prior art meets the claimed functional limitation. Furthermore, it appears that Applicant is attempting to limit the claims by product-by-process limitation and a product-by-process limitation adds no patentable distinction In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).
In reference to Claim 11, the limitation “to directly engage the first medical device via a connection interface” does not appear to be described in the specification specifically regarding the product embodiment of the specification. Clarification is respectfully requested. Furthermore “to implant the first medical device at a surgical site” is treated as a functional limitation and as long as the prior art is capable of being used at an unclaimed surgical site, the prior art meets the claimed functional limitation. Furthermore, it appears that Applicant is attempting to limit the claims by product-by-process limitation and a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).
In reference to Claim 13, the limitation “a tool adapted to directly engage with the first medical device via the connection interface to perform a step in the medical procedure” in Claim 13 does not appear to be described in the specification specifically regarding the product embodiment of the specification. Clarification is respectfully requested. Furthermore “to perform a step in the medical procedure” is treated as a functional limitation and as long as the prior art is capable of performing a step in a medical procedure, in this case any procedure, the prior art meets the claimed functional limitation. Furthermore, it appears that Applicant is attempting to limit the claims by product-by-process limitation and a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).
In reference to Claim 14, the limitation “the first medical device via the connection interface to implant the first medical device at a surgical site” does not appear to be described in In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Xie US 2013/0226183).

1: Xie teaches a kit (kit with items 32, 36, 50, 52 and 54, Figure 4) capable of use for an unclaimed medical procedure, comprising: a first item (54); and a new item (52); wherein the first item and the new item are terminally sterilized (paragraph 0029, where the surgical kits are terminally sterilized, which are clean and ready for surgical use and paragraph 0032 where a set of low cost cutting tools permit reusability in a repackaged manner); wherein the first item and the new item are packaged together as a unit (see Figure 4, where the first item 54 and the new item 52 are packaged together in a unit); a recovery container (50, capable of serving the function of a recovery container) capable of receiving a recovered item after the kit is used.
Xie also teaches that element (54 is interpreted as the recovery item) is capable of serving the function of a reuse/recovered item (paragraph 0039 and is capable of being sterilized before every use paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xie such that element (54) was capable of being recovered and reused, for economic/cost reasons, as taught by Xie (paragraph 0039, to use low cost reamers such as a reusable reamer, partially disposable or fully disposable). 
Furthermore, Applicant claims that the recovered item and the new item are packaged together as a unit and terminally sterilized together after packaging (this claim limitation is treated as a product-by-process claim and Xie does teach that the items within its inventions are terminally sterilized, a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 19 85). Furthermore, Xie also teach that all tools are sterilized before use (paragraph 0029) and that the items are capable of being 
The modified Xie above teaches the claimed invention as discussed above and Xie shows in Figure 4 that the new item (52) and recovered item (54) are shown as being engaged with one another in a connection interface, (i.e. 52 contacting 53, together in a package, see Figure 4 below) except for the explicit teaching of the items being directly engage via a connection interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Xie above such that the new item and the recovered items of Xie are directly engaged via a connection interface (interpreted as the items being placed next to one another and being in contact) since placement of both the new and recovered items (in this case 52 and 54) would permit a medical personnel to quickly ascertain during a procedure that the items are capable of being use in succession or together in a step of a procedure, such as coarse cutting then finely cutting, as taught by (Xie, paragraph 0049).

    PNG
    media_image1.png
    402
    692
    media_image1.png
    Greyscale

2: The modified Xie teaches the claimed invention as discussed above for Claim 1 and the modified Xie further teaches that the recovered item is configured to directly engage the new item via the connection interface to perform a step in the medical procedure (The connection interface above can be when the items are placed next to one another in the container shown above, while other items are being used during a procedure, in part for organization during a procedure. Furthermore, the limitation “to perform a step in the medical procedure” is treated as a product-by-process limitation and a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

3: The modified Xie teaches the claimed invention as discussed above for Claim 2 and the modified Xie further teaches that the recovered item is configured to directly engage the new item via the connection interface to perform a step in the medical procedure (The connection 

4: The modified Xie teaches the claimed invention as discussed above for Claim 1 and the modified Xie further teaches that the recovered item is a refurbished item (the items in Claim 1 are capable of being refurbished and sterilized, as taught by Xie paragraph 0029 and 0039). 

5: The modified Xie teaches the claimed invention as discussed above for Claim 4 and the modified Xie further teaches that the refurbished item is a medical instrument (54 is a medical instrument).

6: The modified Xie teaches the claimed invention as discussed above for Claim 1 and the modified Xie further teaches that the new item is a medical implant (36 is capable of being implanted). 

7: The modified Xie teaches the claimed invention as discussed above for Claim 1 and the modified Xie further teaches that the recovered and new items are terminally sterilized but does not specifically specify a specific process (this claim is treated as a product-by-process claim and Xie does teach that the items within its inventions are terminally sterilized, a In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985)). 
It is also noted that Xie teaches that using gamma radiation for sterilization have been commonly known in the art (paragraph 0027). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use gamma radiation as the sterilization method since such a method is a commonly known method of sterilization in the art.

10: The modified Xie teaches the claimed invention as discussed above for Claim 1 and the modified Xie further teaches that the recovery container (50, which is capable of accommodating a recovered tool) is capable of containing an unclaimed biohazard (i.e. used tools) during a shipping process (the “during a shipping process” is treated as a product-by-process limitation the product as claimed is capable of being portable and moved during a shipping process. A product­by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Xie US 2013/0226183) in view of Kempen et al. (Kempen US 6,206,858).

8: The modified Xie teaches the claimed invention as discussed above for Claim 1 except a sterile barrier package containing the kit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xie such that a sterile barrier package was provided for in order to protect tools from contamination, as taught by Kempen (Abstract).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Xie US 2013/0226183) in view of Kempen et al. (Kempen US 6,206,858) and further in view of Franks-Farah et al. (Franks US 6,640,976).

9: The modified Xie teaches the claimed invention as discussed above for Claim 1 except a sterile barrier package containing recovered item, a second sterile barrier package containing the new item and a package containing the sterile packages. 
Kempen teaches a sterile barrier packaging (18) capable of accommodating medical tools. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xie such that a sterile barrier package was provided for each individual tools in order to protect tools from contamination, as taught by Kempen (Abstract). 
Franks teaches that packaged tools are capable of being put together into a system/package (26 within 10).
.

Allowable Subject Matter
Claims 15-20 are allowed. 

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Applicant argues with respect to Claims 1-14 that the newly amended claims would overcome the applied prior art. The examiner respectfully disagree with regards to at least Claims 1-10, where the prior art reference Xie meets the claimed limitations, as discussed above in the rejection of the claims, however the outstanding 35 U.S.C. 112 1st rejection remains since the newly included amendment does not appear to be supported by the written specification. 
With respect to Claims 11-14, the amendment would appear to overcome the applied rejection, however the outstanding 35 U.S.C. 112 1st rejection remains since the newly included amendment does not appear to be supported by the written specification.
Claims 15-20 are indicated as allowed.
In reference to the remaining claims or references used in the previous rejections, Applicant argued that the applied references for those remaining claims failed to teach their respective claimed features by referring back to the now addressed claim(s) (see above). Applicant did not specifically and particularly point out the specifics of the applied reference(s) that failed to meet the remaining claims.

Terminal Disclaimer
The terminal disclaimer filed on 11/20/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,252,829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735